1

2

3

4

5                              UNITED STATES DISTRICT COURT
6                                     DISTRICT OF NEVADA
7                                               ***
8     JESUS OMAR BENITEZ,                            Case No. 3:19-cv-00180-LRH-CLB
9                                      Petitioner,
             v.                                                      ORDER
10

11    ISIDRO BACA, et al.,
12                                 Respondents.
13

14          Respondents’ pending motions for extension of time in this case (ECF Nos. 11,
15   13, 14) are all supported by good cause and unopposed by the opposing party.
16   Moreover, respondents have filed the responsive motion for which they sought the
17   extensions. ECF No. 15.
18          IT IS THEREFORE ORDERED that the motions for extension of time (ECF Nos.
19   11, 13, 14) are granted nunc pro tunc as of their respective filing dates.
20          DATED this 12th day of March, 2020.
21

22                                                    LARRY R. HICKS
                                                      UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
